Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objections to the drawings, claim objections and rejections under 35 USC 112(b) from the prior office action have been overcome by the applicant’s amendments. Accordingly, the objections and rejections under 35 USC 112(b) have been withdrawn. 
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. The applicant asserts that the main member of the evaporator taught by Blaschke et al is not "disc-shaped", but the examiner finds that the term "disc-shaped" is synonymous with the "annular form" of the evaporator taught by Blaschke et al.  For the purposes of this rejection, the examiner interprets the term “disc-shaped” as disclosed by the applicant according to the following definition: According to Merriam-Webster, the term “disc-shaped” is defined as “flat and circular”. In view of this definition, the evaporator of Blaschke et al is found to also be “disc-shaped” and read on the amended claim limitation. 
Status of the Claims 
In the response dated 12/22/2021, the status of the claims are as follows:
Claims 1-11 15, and 19-20 have been amended; Claims 12 and 17-18 have been cancelled; Claims 1-11, 13-16, and 19-20 are pending.
Claim Objections
Claim 9 is objected to because of the following informalities:  the phrase “according to according claim” should instead read “according to claim 2”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “the evaporator assembly according to according to claim”, which is indefinite for failing to identify the limitations Claim 9 is dependent on. For the purposes of this rejection, the examiner interprets the claim as depending on claim 2, in reference to the dependency of Claim 9 in the claims as originally filed on 11/13/2020. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7, 10-11, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blaschke et al (US 6726114 B2).
Regarding Claim 1, Blaschke et al teaches an evaporator subassembly (Figure 7, evaporative burner 10) for mobile heating devices, in particular for a motor vehicle (Column 1, lines 11-12), having the following:

an evaporator receptacle which is constructed to receive the evaporator (Figure 7, assembly of flame tube 22 and housing member 24), wherein a main member of the evaporator is disc-shaped (Figure 6, disc-shaped profile of material layers 36 and 38);
a glow plug (Figure 7, 70), and
a combustion chamber (Figure 7, 52), wherein the glow plug extends or is constructed to be extensible obliquely relative to a main surface (Figure 7, angled extension of ignition pin 70) of the evaporator into the combustion chamber (Figure 7, extension of 70 into 50).
Regarding Claim 3, Blaschke et al teaches wherein a one-stage evaporator dome is provided between the evaporator receptacle (Figure 7 assembly of flame tube 22 and medium support 32) and a fuel supply line (Figure 7, fuel supply duct 56).
Regarding Claim 4, Blaschke et al teaches wherein the glow plug is received in the evaporator receptacle via a glow plug bush (Figure 7, ignition pin insertion region 90).
Regarding Claim 7, Blaschke et al teaches wherein the evaporator comprises a porous nonwoven material (Column 7, lines 37-40, evaporative medium comprises porous “nonwoven material layers”).
Regarding Claim 10, Blaschke et al teaches wherein the evaporator receptacle has at least one combustion air perforation (Figure 7, perforations 84 in air supply tube 80).
Regarding Claim 11, Blaschke et al teaches a motor vehicle (Column 1, lines 11-12) comprising an evaporator subassembly (Figure 7, 10). 
Regarding Claim 13, Blaschke et al teaches a method for producing an evaporator subassembly comprising the following steps: 
forming the evaporator receptacle (Figures 6 and 8, assembling of 32 with 22); 
providing the evaporator (Figure 6, providing of 34, comprised of 36 and 38); and 
receiving the evaporator in the evaporator receptacle (Figure 8, mating surfaces of 24 with 32 and 22).
Regarding Claim 16, Blaschke et al teaches wherein the glow plug is fixed in the glow plug bush by a bent plate member (Figure 7, bent profile of 90 as part of plate member 24).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, 9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blaschke et al in view of Berglund (US 3531229 A).
Regarding Claim 2, Blaschke et al does not explicitly teach wherein at least one central projection projects from a main surface of the evaporator.
However, Berglund teaches an evaporator (Figure 1, vaporizing body 10) wherein at least one central projection projects from a main surface of the evaporator (Figure 1, cylindrical projection rising from base of vaporizing body 10).
In view of the teachings of Berglund, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the evaporator body of Blaschke et al to include a projection extending from a main surface of the evaporator to increase the total heat transfer capabilities of the evaporator by increasing the total surface area of the main body.
Regarding Claim 6, Blaschke et al in view of Berglund teaches wherein the projection of the evaporator is constructed as a ring. (Berglund Figure 1, cylindrical-shaped projection rising from base of vaporizing body 10)
Regarding Claim 9, Blaschke et al in view of Berglund teaches wherein the projection is an integral component of the evaporator (Berglund Figure 1, cylindrical projection and base member of evaporator 10 are part of the same component).
Regarding Claim 19, Blaschke et al does not teach wherein the evaporator comprises nonwoven metal fiber.
However, Berglund et al teaches wherein the evaporator comprises nonwoven metal fiber (Column 2, lines 65-66).
In view of the teachings of Berglund, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the evaporator body of Blaschke et al to utilize nonwoven metal fiber in the evaporator body material composition to increase the degree of thermal conductivity of the evaporator body.
Regarding Claim 20, Blaschke et al in view of Berglund teaches wherein the evaporator comprises steel (Berglund Column 2, lines 66-67). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blaschke et al in view of Belgrund and in further view of Marutani et al (US 9395083 B2).
Regarding Claim 5, Blaschke et al in view of Berglund does not teach wherein a cross-sectional profile of the projection of the evaporator is constructed to be polygonal.
However, Marutani teaches wherein a cross-sectional profile of the projection of a fuel holding unit (Figure 1, assembly of projecting member 2 and surrounding wall member 3) is constructed to be polygonal (Figure 2, polygonal shape of projecting member 2).
In view of the teachings of Marutani et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the projecting portion of Blaschke et al in view of Berglund to include a polygonal projection extending from the evaporator body to increase the total surface area of the evaporator body when compared to an annular projection, further improving the heat transfer capabilities of the evaporator.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Blaschke et al in view of Baade et al (DE 10249872 A1).
Regarding Claim 8, Blaschke et al does not explicitly teach a flame detector which forms an integral component with the glow plug.
However, Baade et al teaches a flame detector which forms an integral component with a glow plug (Figure 5, combined glow-pin/flame detector 24).
In view of the teachings of Baade et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the glow plug of Blaschke et al to include an integrated flame detector or thermocouple to allow for improved user monitoring of the conditions inside the evaporator subassembly, which improves system protection against flameout or other conditions that would adversely affect the longevity of the apparatus.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blaschke et al in view of Moesl et al (US 10408447 B2).
Regarding Claim 14, Blaschke et al does not explicitly teach wherein a projection is formed extending from a main surface of the evaporator in one step with the evaporator by pressing a basic material into a negative mould, or is fitted to the evaporator by sintering or welding.
However, Moesl et al teaches a method for evaporator production wherein an evaporator body extending from a main surface of the evaporator (Figure 3a, evaporator body B2 extending from a surface of main body B1) is joined in one step with the evaporator (singular step disclosed in Column 4, lines 7-10) wherein the body is fitted to the evaporator by sintering or welding (Column 4, lines 7-10). 
In view of the teachings of Moesl et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the method of producing an evaporator subassembly taught by Blaschke et al to include a step for sintering or welding a projection to a main surface of the evaporator to allow for an extension of the evaporator body without adding several steps to the method of production taught by Blaschke et al.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blaschke et al in view of Inoue et al (US 5722588 A).
Regarding Claim 15, Blaschke et al teaches a kit producing an evaporator subassembly (Figure 6, disassembled structure of evaporator 10) comprising an evaporator receptacle (Figure 6 and 8, assembly of 22 and 32) and an evaporator (Figure 6, 34). However, Blaschke et al does not teach a second, different evaporator which can be received selectively in the evaporator receptacle and which are constructed differently.
However, Inoue et al teaches a second, different evaporator (Figure 11, tubular vaporization member 4) which can be received selectively in an evaporator receptacle (Figure 11, vaporization member 4 is received on the inner surface of receptacle 22) and which is constructed differently (Figure 11, 4 is a distinct construction from layered disc evaporator in Blaschke et al Figure 6, 34).
In view of the teachings of Inoue et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the evaporator subassembly kit of Blaschke et al to include a second type of evaporator body of a different construction to improve the versatility of the apparatus by allowing for different levels of heat transfer from the evaporator subassembly.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006. The examiner can normally be reached Mon-Fri 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK P YOST/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762